Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Claims 14-17, 24, 25, 28, 29, and 34-45 are pending and are allowed herein.
	Claims 34-45 are newly added.
	Claim 14 is amended herein.
	Claims 18-23, 26, 27, and 30-33 are cancelled herein.
Authorization for this Examiner’s amendment was given in an interview with Attorney Parks on 01/31/2022.
The application has been amended as follows: 
14.  (Currently Amended) A method for controlling undesirable vegetation in glufosinate tolerant soybeans comprising applying to the undesirable vegetation or the locus thereof or applying to the soil or water an herbicidal mixture comprising 	a) L-glufosinate and its salts as compound I, and	b) pyroxasulfone as herbicidal compound II;	wherein L-glufosinate comprises more than 70% by weight of the L-enantiomer; and	wherein the weight ratio of compound I to herbicidal compound II is from 50:1 to 4:1.	
18. – 23.  (Canceled)
26. – 27.  (Canceled) 
30. – 33.  (Canceled) 
34.  (New) A method for controlling undesirable vegetation in glufosinate tolerant soybeans comprising applying to the undesirable vegetation or the locus thereof or applying to the soil or water an herbicidal mixture comprising 	a) L-glufosinate and its salts as compound I, and	b) at least one herbicidal compound II selected from the group consisting of saflufenacil, sulfentrazone, trifludimoxazin, and compound II-89;	wherein L-glufosinate comprises more than 70% by weight of the L-enantiomer.
35.  (New) The method of claim 34, wherein compound I in the herbicidal mixture is L-glufosinate-ammonium.
36.  (New) The method of claim 34, wherein L-glufosinate in the herbicidal mixture comprises more than 80% by weight of the L-enantiomer.
37.  (New) The method of claim 34, wherein L-glufosinate in the herbicidal mixture comprises 95% by weight of the L-enantiomer.
38.  (New) The method of claim 34, wherein the glufosinate tolerant soybean is a transgenic soybean plant.
39.  (New) The method of claim 34, wherein compounds I and II of the mixture as defined in claim 14 are applied simultaneously, that is jointly or separately, or in succession.
40.  (New) The method of claim 34, wherein the weight ratio of compound I to herbicidal compound II is from 500:1 to 1:250.
41.  (New) The method of claim 34, wherein the weight ratio of compound I to herbicidal compound II is from 50:1 to 1:5.
42.  (New) The method of claim 34, wherein the at least one herbicidal compound II is saflufenacil.
43.  (New) The method of claim 34, wherein the at least one herbicidal compound II is sulfentrazone.
44.  (New) The method of claim 34, wherein the at least one herbicidal compound II is trifludimoxazin.
45.  (New) The method of claim 34, wherein the at least one herbicidal compound II is compound II-89.


Reasons for Allowance

The following is an Examiner’s statement of reasons for allowance: the closest prior art remains Katz (WO 2016/085793).  The prior art, while teaching components similar to the instantly claimed components, does not directly teach the instantly claimed enantiomer, this is particularly germane in light of the evidence provided in the specification and declaration which show synergy with the use of the particular enantiomer with the particular active agents.  Further, regarding the pyroxasulfone, with additionally a particular ratio of the components, the declaration provides further evidence.  As such, without the use of improper hindsight reconstruction, one of ordinary skill in the art would not have arrived at the claims as currently amended.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259. The examiner can normally be reached M-F typically 6:30-3.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TREVOR LOVE/Primary Examiner, Art Unit 1611